DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “afluid” in line 1 should be replaced with --a fluid--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for heating the sheath” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely states “the sheath removal station 413 heats the fill needle sheath 503, which thereby expands and releases its grip or seal to the needle hub 502” in paragraph [0040] but does not disclose any specific structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation
The preamble of claim 1 reciting that the “fluid path [is] within a controlled environment enclosure” is not viewed to be further limiting.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(a,e) as being anticipated by Ronsick et al. (2010/0288060; hereinafter “Ronsick”).
In regard to claims 1-3 and 13, Ronsick discloses an apparatus comprising a fluid path (sampling device 1902) terminated by an end piece comprising a fill needle (needle 3202) with a removable sheath (rubber sheath 3214), a remotely operated manipulation system comprising a robotic arm manipulation system (robotic transfer mechanism 1910) capable of protecting and/or unprotecting the fluid path (robotic transfer mechanism 1910 can cooperate with a station for automatically removing and replacing the sheath of the needle 3202), and a removal station (see [0211]) that includes a surface operative to interact with part of the sheath.  The manipulation system further includes a robot end tool which includes at least one surface that is shaped to hold the end piece as described in [0107] with the 
In regard to claims 4-6, Ronsick discloses wherein the fluid path (sampling device 1902) further comprises a filter 3218.  See Figure 33 and paragraphs [0015] and [0241]. it is viewed that the fluid path and filter would necessarily be pre-sterilized or be capable of being sterilized as it would be required to have the operable structure of the apparatus be free from contamination in order to effectively carry out the desired operation of rapid identification and/or characterization of a microbial agent.  See [0020].
In regard to claim 7, it is viewed that the fluid path (sampling device 1902) is capable of performing the intended use of conveying an aseptic fluid.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
In regard to claim 8, Ronsick discloses wherein the fluid path includes flexible tubing 3402.  See at least [0238] and Figure 34.
In regard to claims 9-12, Ronsick discloses wherein the fluid path includes a peristaltic pump (rolling diaphragm pump 1710) and a fluid container (syringe body 3200).  See Figures 31-36 and paragraphs [0241] and [0245].
In regard to claim 14, Ronsick discloses wherein the fill needle 3202 includes a needle hub (luer fitting 3212) circumferentially disposed about the fill needle.  See Figure 33 and [0241].
In regard to claim 15, it is viewed that the sheath (rubber sheath 3214) necessarily is comprised of a material (rubber) having a different thermal expansion coefficient than the needle hub (luer fitting 
In regard to claims 17-18, it is viewed that the sheath 3214 is comprised of a material (rubber) capable of having a sliding fit on the end piece as the sheath is shaped such that it slides off of the end piece when removed.  See Figures 33 and 43D and [0242].  It is viewed that rubber is an elastomeric material with at least some amount of steam permeability.
In regard to claim 19, Ronsick discloses a controller (robot controller PC 4906) for communicating control instructions to the robotic arm manipulation system (robot 1910).  See Figure 50 and [0293]-[0295].
In regard to claim 20, it is noted that the structure of a “controlled environment enclosure” has not been explicitly recited in claim 1.  See the above Claim Interpretation section of the instant office action.  Therefore, it is viewed that the claimed limitation is met by the apparatus of Ronsick as a portion of the fluid path is capable of being disposed outside of a controlled environment enclosure as the enclosure of 104 can be opened and components within the enclosure can be removed.  See Figure 2.  Further, the fluid path includes separation devices 1904 which can be located inside of the enclosure of instrument 102 while the other portion of the fluid path 1902 is capable of being located external to the enclosure.  See Figures 28-29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronsick.
In regard to claim 16, Ronsick is silent in regard to the removal station including means for heating the sheath.  The Examiner takes Official Notice that it is well understood in the art that selective heating can be used to loosen friction fittings.  For example, heating is widely used to loosen tight lids and bolts.  Therefore, it would have been within the ambit of one of ordinary skill in the art at the time KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
In regard to claim 18, Ronsick does not explicitly disclose wherein the sheath 3214 can be formed of porous PTFE or an explicitly steam permeable elastomeric material. The Examiner takes Official Notice that porous PTFE and steam permeable elastomeric materials are well known in the prior art and would have been obvious to one of ordinary skill in the art at the time of the invention to have used instead of the rubber disclosed by Ronsick for forming the sheath without the creation of any new or unexpected results.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774